Citation Nr: 0621891	
Decision Date: 07/24/06    Archive Date: 08/10/06	

DOCKET NO.  04-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, 
New York.  In April 2005, the Board remanded the veteran's 
appeal.  In December 2005, the veteran testified at a video 
hearing before the undersigned.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


FINDING OF FACT

After the Board took jurisdiction over the claim for 
entitlement to a nonservice-connected pension, the veteran 
withdrew his appeal at the December 2005 video hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a claim for entitlement to a 
nonservice-connected pension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn on the record at a hearing.  38 C.F.R. 
§ 20.204(b)(1).  A substantive appeal may be withdrawn 
anytime before the Board promulgates a decision.  Id.  
Withdrawal may be made by the appellant.  38 C.F.R. 
§ 20.204(a).

The appellant, after the Board took jurisdiction over the 
claim for entitlement to a nonservice-connected pension, 
withdrew his claim at the December 2005 video hearing.  
Therefore, there remains no allegation of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the claim and it is 
dismissed.


ORDER

The claim for entitlement to a nonservice-connected pension 
is dismissed.


REMAND

The veteran contends that hepatitis C was incurred during 
military service.  Specifically, it is alleged that the 
veteran was exposed to hepatitis while stationed at 
Fort Jackson, South Carolina, in 1972.  The appellant argues 
that he contracted hepatitis C during inoculations performed 
at service entrance.  In the alternative, he states that 
inadequately cleaned utensils used during a bivouac caused 
his hepatitis.  It is requested that the veteran be afforded 
the benefit of the doubt.

The record includes an August 2003 VA treatment record noting 
a current diagnosis of hepatitis C.  Post-service medical 
records are notable for a history of intravenous heroin and 
cocaine abuse, which are known risk factors for hepatitis C.  
See, e.g., November 2003 and January 2004 VA treatment 
records.

From the veteran's statements to VA in 2004 and 2005, as well 
as the December 2005 hearing testimony, it is clear that he 
informed VA that he had been treated for hepatitis at 
Fort Jackson, South Carolina, in 1972.  The exact months of 
treatment are not always clear in this correspondence.  At 
his December 2005 video hearing, however, the veteran 
indicated that the approximate dates were January and 
February 1972.

Unfortunately, the evidence of record does not presently 
include the base clinical records from Fort Jackson, 
South Carolina, that the veteran repeatedly indicated to VA 
would be pertinent to his claim.  Therefore, a remand is 
required to attempt to obtain these latter records from the 
National Personnel Records Center (NPRC).  If no additional 
records are available, a formal written unavailability 
memorandum must be added to the claims file.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

Further, the record is negative for a diagnosis of 
hepatitis C for approximately 30 years following service.  
Hence, the appellant should be invited to submit competent 
medical evidence linking any current hepatitis to service.

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA must provide a 
medical examination or obtain a medical opinion, when such 
examination or opinion is necessary to make a decision on the 
claim.  Therefore, if, after securing the records detailed 
above, hepatitis in service is shown, or there is evidence of 
an in-service risk factor for hepatitis C, or if the veteran 
submits a favorable medical opinion linking hepatitis C to 
service, then he should be afforded a VA examination to 
obtain medical opinion evidence.

Therefore, the appeal is REMANDED for the following:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2.  The RO is to contact the NPRC and 
request all available service medical and 
personnel records, to specifically 
include inpatient and outpatient records 
from Fort Jackson, South Carolina.  The 
RO is to pay particular attention to 
securing records for January and February 
1972, i.e., the time period which the 
veteran recalls being treated for 
hepatitis as an inpatient.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

3.  The RO should inform the veteran that 
the record is negative for a diagnosis of 
hepatitis for approximately 30 years 
after service.  Accordingly, the veteran 
is to be invited to submit medical 
opinion evidence linking current 
hepatitis C to service, to include 
competent evidence linking hepatitis C to 
in-service inoculations.  

4.  If, after completion of the 
foregoing, newly associated records show 
some indication of inservice hepatitis, 
evidence of an in-service risk factor for 
hepatitis C; or if a favorable medical 
opinion is offered linking hepatitis C to 
service, then the veteran should be 
afforded a VA examination.  The claims 
file must be forwarded to the examiner.  
The examiner should perform all testing 
necessary to determine the diagnosis and 
etiology of any hepatitis.  Based on a 
review of the claims folder and 
examination of the veteran, the examiner 
must address whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that any currently diagnosed 
hepatitis, to include hepatitis C, was 
incurred in or aggravated by military 
service.  If hepatitis is diagnosed, the 
examiner must also opine as to whether it 
is more likely than not that hepatitis is 
due to inservice and/or post-service 
substance abuse, to include intravenous 
heroin and/or cocaine abuse.  The 
examiner must provide a complete 
rationale for all opinions provided.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  If, while in REMAND status, 
additional evidence or information 
received, or not received, triggers a 
need for further development, assistance 
or notice, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b).

7.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran 
fails to show for his VA examinations, 
the SSOC must cite to 38 C.F.R. § 3.655 
(2005).  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


